Case 3:20-cv-00253-BJD-MCR Document 51 Filed 01/12/21 Page 1 of 15 PageID 362




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


MAXIMO GOMEZ,

       Plaintiff,

v.                                                             Case No. 3:20-cv-253-J-39MCR

CAPT. LISTER, et al.,

       Defendants.


                                              ORDER

I.     Status

       Plaintiff, an inmate of the Florida penal system, filed a Civil Rights Complaint

(Doc. 1; Complaint) against five Defendants: Capt. Steven W. Lister, Capt. Jason

Carter, Sgt. Slater Williams, Sgt. Anthony McCray, and LPN Jalenah Stormant.1

Plaintiff alleges that Defendants McCray and Williams used excessive force on him;

Defendants Carter and Lister failed to protect Plaintiff from that excessive force; and

Defendant Stormant was deliberately indifferent to Plaintiff’s serious medical needs

prior to and following the use of excessive force. See generally Doc. 1.

       Before the Court is Defendant Stormant’s Motion to Dismiss (Doc. 25; Motion).2

The Court advised Plaintiff that the granting of a motion to dismiss would be an



       1 Throughout his Complaint, Plaintiff identifies Defendant Stormant as “Jalena McElwain.”
See generally Doc. 1. However, in her Motion to Dismiss, she clarifies that her name is now “Jalenah
Stormant.” See Doc. 25 at 1 n.1. The Clerk is directed to correct Jalenah Stormant’s name in the
docket caption.

       2   Defendants Carter, McCray, Williams and Lister filed Answers. See Docs. 30, 45.
Case 3:20-cv-00253-BJD-MCR Document 51 Filed 01/12/21 Page 2 of 15 PageID 363




adjudication of the claim that could foreclose any subsequent litigation of the matter

and provided Plaintiff with an opportunity to respond. See Order (Doc. 11). Plaintiff

filed a response in opposition to the Motion (Doc 27; Response). Accordingly, the

Motion is ripe for the Court’s review.

II.   Complaint Allegations

      Plaintiff alleges that on October 8, 2017, while housed in a confinement cell at

Hamilton Correctional Institution, he advised Sergeant Chamele James that he was

feeling extremely depressed and had a psychological emergency. Doc. 1 at 13.

Sergeant James then escorted Plaintiff to Defendant Stormant, the facility’s nurse,

for a mental health evaluation. Id. at 14. Plaintiff asserts that “[w]hile he was being

assessed for his psychological emergency by Defendant [Stormant], [P]laintiff

repeatedly told Defendant [Stormant] that he was extremely depressed and felt

suicid[al] [and] that he need[ed] [] help due to the mental pain he felt.” Id. According

to Plaintiff, during his mental health assessment, Defendant Lister told Defendant

Stormant “not to honor Plaintiff’s psychological emergency []or place him in a[n]

observation cell because he want[ed] to spray Plaintiff with chemical agents.” Id.

Plaintiff contends that Defendant Lister then contacted “Warden Anderson for

authorization to use force while Plaintiff [was] still being evaluated for his

psychological emergency.” Id.      He states that at Defendant Lister’s request,

Defendant Stormant then “intentionally refuse[d] to give Plaintiff any further []

medical treatment and dishonor[ed] Plaintiff’s psychological emergency as a

management problem . . . .” Id. According to Plaintiff, Defendant Stormant then



                                           2
Case 3:20-cv-00253-BJD-MCR Document 51 Filed 01/12/21 Page 3 of 15 PageID 364




began to mock Plaintiff, stating that chemical agents or “some hot sauce” would help

Plaintiff with his psychological emergency. Id. at 14-15.

      Plaintiff states that “[u]pon the completion of Defendant [Stormant’s] mental

health assessment, Plaintiff [] l[ie] prone on the floor outside the medical triage

room,” and when he began yelling that he needed help and felt suicidal, Officers

Anthony Stebbins, Jeffery Taylor, Nathan Williams, and Marvin Norman carried

Plaintiff back to his confinement cell. Id. at 15. According to Plaintiff, once back in

his confinement cell, Defendant Lister directed Officer Norman to administer one

application of chemical agents. Id. He alleges that he was then escorted to a

decontamination shower and when he again began yelling that he needed help and

felt suicidal, Defendant Lister ordered Officer Norman to administer a second

application of chemical agents into the shower cell. Id. at 16. Plaintiff explains that

Defendant Lister then ordered a third application of chemical agents; and, because

Plaintiff continued to yell that he was suicidal, Defendant Carter ordered a cell

extraction team to restrain Plaintiff. Id. at 17-18.

      According to Plaintiff, he was preparing to submit to hand restraints at

Defendant Carter’s request, but instead Defendant Carter ordered the cell extraction

team, which included Defendants McCray and Williams, to enter Plaintiff’s shower.

Id. at 18. Upon entry, Plaintiff alleges Defendant McCray hit him with a plastic

shield, knocking Plaintiff to the ground, and then began punching him in the facial

area. Id. Plaintiff asserts Defendant Williams also kicked Plaintiff repeatedly in the

face and body. Id. Plaintiff alleges he suffered multiple abrasions to his back, a



                                            3
Case 3:20-cv-00253-BJD-MCR Document 51 Filed 01/12/21 Page 4 of 15 PageID 365




swollen left ear, a facial laceration approximately 3 cm x 0.5 cm that required stiches,

head trauma, contusion to left hand, permanent eye damage to left eye for which

Plaintiff now requires eyeglasses to see, headaches, dizziness, and bleeding. Id. at 19-

21.

      According to Plaintiff, he was then taken to Defendant Stormant for a post-

use-of-force evaluation. Id. at 21. He alleges that he advised Defendant Stormant that

“he was in a lot of pain and felt dizziness due to his left side of head being swollen”

and explained he could not see out of his left eye. Id. at 22. Plaintiff states that “[a]t

this time Defendant [] Carter [told] Defendant [Stormant] not to provide Plaintiff

with any more medical treatment,” telling her, “[i]f he is not dying I am put[ting] him

back in his cell.” Id. at 22. Plaintiff states Defendant Stormant then “refuse[d] to give

Plaintiff any more medical treatment, despite seeing that Plaintiff [] had suffered and

was suffering from his injuries”; and he was sent back to his cell. Id. According to

Plaintiff, approximately one hour after returning to his cell, Sergeant Coty Wiltgen

found Plaintiff on the floor, unresponsive, and drenched in blood “due to his head

injuries.” Id. Plaintiff was rushed to medical and then sent to an outside hospital for

treatment.

      Plaintiff argues that Defendant Stormant was deliberately indifferent to his

serious medical needs by intentionally and maliciously deeming Plaintiff’s initial

psychological emergency as a behavioral problem. Id. at 24. According to Plaintiff, he

has a history of depression, anxiety, and suicidal behavior; and “[a]s a result of

Defendant [Stormant’s] deliberate indiffere[ce] to Plaintiff[’s] [] conditions, Plaintiff



                                            4
Case 3:20-cv-00253-BJD-MCR Document 51 Filed 01/12/21 Page 5 of 15 PageID 366




suffered further pain and mental anguish.” Id. at 15, 24. He avers that if Defendant

Stormant had placed Plaintiff under medical observation after her mental health

assessment, he would have never been sprayed with chemical agents nor would he

have suffered the physical injuries incurred during the cell extraction. Doc. 27 at 3.

       He further claims Defendant Stormant was deliberately indifferent to

Plaintiff’s serious medical needs following the uses of force because she did not

properly treat his physical injuries. Id. at 23. According to Plaintiff, Defendant

Stormant did not properly treat his wounds or head trauma, thus, when he was

returned to his cell, his facial laceration increased to 3 cm x 2 cm and he lost

consciousness. Id. at 23. Plaintiff also alleges that Doctor Columbani asked

Defendant Stormant why she allowed security to return Plaintiff to his cell with such

physical injuries, and she responded by falsifying medical reports indicating she did

treat him but the treated laceration reopened while he was in his cell. Doc. 27 at 5;

Doc. 1 at 23. Plaintiff sues Defendant Stormant in her individual and official

capacities and requests compensatory damages in the amount of $50,000 against each

Defendant; punitive damages in the amount of $90,000 against each Defendant;

additional compensatory damages in the amount of $38,000 against only Defendants

Williams and McCray; and any additional relief that the Court deems just and proper.

Id. at 6.

III.   Defendant Stormant’s Motion and Analysis

       Defendant Stromant requests that the Court dismiss the claims against her

because (A) Plaintiff fails to state a claim upon which relief may be granted; (B) she



                                           5
Case 3:20-cv-00253-BJD-MCR Document 51 Filed 01/12/21 Page 6 of 15 PageID 367




is entitled to qualified immunity; and (C) she is entitled to Eleventh Amendment

immunity.3 See generally Doc. 25.

       A. Failure to State a Claim

       With respect to whether a complaint “fails to state a claim on which relief may

be granted,” § 1915(e)(2)(B)(ii) mirrors the language of Federal Rule of Civil

Procedure 12(b)(6), so courts apply the same standard in both contexts. Mitchell v.

Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997); see also Alba v. Montford, 517 F.3d

1249, 1252 (11th Cir. 2008). “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).              “Labels and conclusions” or “a formulaic

recitation of the elements of a cause of action” that amount to “naked assertions” will

not do. Id. (quotations, alteration, and citation omitted). Moreover, a complaint must

“contain either direct or inferential allegations respecting all the material elements

necessary to sustain a recovery under some viable legal theory.” Roe v. Aware Woman

Ctr. for Choice, Inc., 253 F.3d 678, 683 (11th Cir. 2001) (quotations and citations

omitted).

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that (1) the

defendant deprived him of a right secured under the United States Constitution or

federal law, and (2) such deprivation occurred under color of state law. Salvato v.



       3 Defendant Stormant also makes a singular, passing reference that Plaintiff failed to exhaust
his administrative remedies, see Doc. 25 at 3; however, she does not present any facts or argument to
support that claim.

                                                 6
Case 3:20-cv-00253-BJD-MCR Document 51 Filed 01/12/21 Page 7 of 15 PageID 368




Miley, 790 F.3d 1286, 1295 (11th Cir. 2015); Bingham v. Thomas, 654 F.3d 1171, 1175

(11th Cir. 2011) (per curiam) (citation omitted); Richardson v. Johnson, 598 F.3d 734,

737 (11th Cir. 2010) (per curiam) (citations omitted). Additionally, the Eleventh

Circuit requires “‘an affirmative causal connection between the official’s acts or

omissions and the alleged constitutional deprivation’ in § 1983 cases.” Rodriguez v.

Sec’y, Dep’t of Corr., 508 F.3d 611, 625 (11th Cir. 2007) (quoting Zatler v. Wainwright,

802 F.2d 397, 401 (11th Cir. 1986)). Moreover, “conclusory allegations, unwarranted

deductions of facts, or legal conclusions masquerading as facts will not prevent

dismissal.” Rehberger v. Henry Cty., Ga., 577 F. App’x 937, 938 (11th Cir. 2014) (per

curiam) (quotations and citation omitted). In the absence of a federal constitutional

deprivation or violation of a federal right, a plaintiff cannot sustain a cause of action

against a defendant.

      Plaintiff is a prisoner; thus, his claim of deliberate indifference to a serious

medical need arises under the Eighth Amendment. See Kuhne v. Fla. Dep’t of Corr.,

745 F.3d 1091, 1094 (11th Cir. 2014) (citing Estelle v. Gamble, 429 U.S. 97 (1976)).

“To show that a prison official acted with deliberate indifference to serious medical

needs, a plaintiff must satisfy both an objective and a subjective inquiry.” Brown v.

Johnson, 387 F.3d 1344, 1351 (11th Cir. 2004) (quoting Farrow v. West, 320 F.3d

1235, 1243 (11th Cir. 2003)). First, the plaintiff must satisfy the objective component

by showing that he had a serious medical need. Goebert v. Lee Cty., 510 F.3d 1312,

1326 (11th Cir. 2007).

                   “A serious medical need is considered ‘one that has
             been diagnosed by a physician as mandating treatment or


                                           7
Case 3:20-cv-00253-BJD-MCR Document 51 Filed 01/12/21 Page 8 of 15 PageID 369




             one that is so obvious that even a lay person would easily
             recognize the necessity for a doctor’s attention.’” Id. (citing
             Hill v. Dekalb Reg’l Youth Det. Ctr., 40 F.3d 1176, 1187
             (11th Cir. 1994)). In either case, “the medical need must be
             one that, if left unattended, pos[es] a substantial risk of
             serious harm.” Id. (citation and internal quotations marks
             omitted).

Brown, 387 F.3d at 1351. Next, the plaintiff must satisfy the subjective component,

which requires the plaintiff to “allege that the prison official, at a minimum, acted

with a state of mind that constituted deliberate indifference.” Richardson, 598 F.3d

at 737 (describing the three components of deliberate indifference as “(1) subjective

knowledge of a risk of serious harm; (2) disregard of that risk; (3) by conduct that is

more than mere negligence.”) (citing Farrow, 320 F.3d at 1245)).

                     In Estelle, the Supreme Court established that
             “deliberate indifference” entails more than mere
             negligence. Estelle, 429 U.S. at 106, Farmer, 511 U.S. at
             835. The Supreme Court clarified the “deliberate
             indifference” standard in Farmer by holding that a prison
             official cannot be found deliberately indifferent under the
             Eighth Amendment “unless the official knows of and
             disregards an excessive risk to inmate health or safety; the
             official must both be aware of facts from which the
             inference could be drawn that a substantial risk of serious
             harm exists, and he must also draw the inference.” Farmer,
             511 U.S. at 837 (emphasis added). In interpreting Farmer
             and Estelle, this Court explained in McElligott [v. Foley,
             182 F.3d 1248 (11th Cir. 1999),] that “deliberate
             indifference has three components: (1) subjective
             knowledge of a risk of serious harm; (2) disregard of that
             risk; (3) by conduct that is more than mere negligence.”
             McElligott, 182 F.3d at 1255; Taylor [v. Adams, 221 F.3d
             1254, 1258 (11th Cir. 2000)] (stating that defendant must
             have subjective awareness of an “objectively serious need”
             and that his response must constitute “an objectively
             insufficient response to that need”).




                                           8
Case 3:20-cv-00253-BJD-MCR Document 51 Filed 01/12/21 Page 9 of 15 PageID 370




Farrow, 320 F.3d at 1245-46; see also Patel v. Lanier Cnty. Ga., 969 F.3d 1173, 1188-

89 & n.10 (11th Cir. 2020) (recognizing “a tension within [Eleventh Circuit] precedent

regarding the minimum standard for culpability under the deliberate-indifference

standard,” as some cases have used “more than gross negligence” while others have

used “more than mere negligence”; finding, however, that it may be “a distinction

without a difference” because “no matter how serious the negligence, conduct that

can’t fairly be characterized as reckless won’t meet the Supreme Court’s standard”

(citations omitted)).

             i.     Deliberate Indifference to Psychological Emergency

      Defendant Stormant does not dispute that Plaintiff’s initial declaration that

he was suffering from a psychological emergency constituted an objectively serious

medical need, nor does she dispute that she was aware of Plaintiff’s need for mental

health care. See generally Doc. 25. Instead, Defendant Stormant argues that Plaintiff

fails to allege that she was deliberately indifferent to Plaintiff’s need for mental

health care by conduct that was more than mere negligence. Id. at 4-5. She argues

that Plaintiff acknowledges she completed his mental health assessment after he

declared a psychological emergency and prior to the uses of force. Id. at 5 (citing Doc.

1 at 15). However, according to her, “Plaintiff appears to merely disagree with the

treatment he received” and his desire for a different mode of treatment does not

amount to deliberate indifference. Id. Defendant Stormant further argues that

following her mental health assessment of Plaintiff, FDOC staff instructed her to not

place Plaintiff in an observation cell due to ongoing security considerations, and thus,



                                           9
Case 3:20-cv-00253-BJD-MCR Document 51 Filed 01/12/21 Page 10 of 15 PageID 371




 any purported injury arising from no observation cell cannot be attributed to her. Id.

 at 6.

         Taking Plaintiff’s allegations as true, the Court finds Plaintiff fails to state a

 claim of deliberate indifference related to Defendant Stormant’s response to

 Plaintiff’s need for mental health care. In his Response, Plaintiff alleges Defendant

 Stormant evaluated his psychological emergency, but that he “disagree[d] with the

 treatment methods used by Defendant,” and challenges her diagnosis that he was

 experiencing a “behavioral problem.” Doc. 27 at 2-3. These admissions demonstrate

 that Plaintiff did receive some amount of mental health care, and that he is merely

 disagreeing with its type and quantity. See Melton v. Abston, 841 F.3d 1207, 1224

 (11th Cir. 2016) (“‘[A] simple difference in medical opinion between the prison’s

 medical staff and the inmate as to the latter’s diagnosis or course of treatment’ does

 not support a claim of deliberate indifference.” (quoting Harris v. Thigpen, 941 F.2d

 1495, 1505 (11th Cir. 1991)). Moreover, “[w]here a prisoner has received some medical

 attention and the dispute is over the adequacy of the treatment, federal courts are

 generally reluctant to second guess medical judgments and to constitutionalize claims

 which sound in state tort law.” Harris v. Thigpen, 941 F.2d 1495, 1507 (11th Cir.

 1991) (quotation and citation omitted)); see Adams v. Poag, 61 F.3d 1537, 1545 (11th

 Cir. 1995) (“[T]he question of whether governmental actors should have employed

 additional diagnostic techniques or forms of treatment ‘is a classic example of a

 matter for medical judgment’ and therefore not an appropriate basis for grounding

 liability under the Eighth Amendment.” (quoting Estelle, 429 U.S. at 107)); Hamm v.



                                             10
Case 3:20-cv-00253-BJD-MCR Document 51 Filed 01/12/21 Page 11 of 15 PageID 372




 DeKalb Cnty., 774 F.2d 1567, 1575 (11th Cir. 1985) (“Although [the inmate] may have

 desired different modes of treatment, the care the jail provided did not amount to

 deliberate indifference.”). Further, to the extent Plaintiff alleges that he would have

 never been sprayed with chemical agents nor suffered injuries from the uses of force

 had he been placed in an observation cell (see id. at 3), such assertions are speculative

 and too attenuated to support this deliberate indifference claim. As such, Defendant

 Stormant’s Motion is due to be granted as to this Eighth Amendment claim.

              ii.    Deliberate Indifference to Physical Injuries After Uses of Force

       Defendant Stormant also does not argue that Plaintiff presented a serious

 medical need following the use of chemical agents or the use of force by the cell

 extraction team. See generally Doc. 25. Rather, she again asserts that she was not

 deliberately indifferent to this serious medical need by conduct that was more than

 negligence. Id. at 5-6. She claims that she “treated him following the use-of-force,

 which included assessing him for both effects of the chemical agents and physical

 injuries and cleaning his wounds.” Id. at 5. However, according to Defendant

 Stormant, “Plaintiff appears to merely disagree with the treatment he received.” Id.

 at 5. Further, Defendant Stormant argues that “even accepting Plaintiff’s allegations

 as true, Defendant’s purported deliberate indifference arose from her observance of

 security-based instructions from FDOC staff.” Id. at 6. Specifically, she avers that

 “[f]ollowing the uses-of-force, Defendant treated Plaintiff for his injuries but FDOC

 staff transported him to another cell.” Id.




                                            11
Case 3:20-cv-00253-BJD-MCR Document 51 Filed 01/12/21 Page 12 of 15 PageID 373




       Plaintiff alleges he was seen by Defendant Stormant for a “post use of force

 evaluation,” but at Defendant Carter’s request, Defendant Stormant prematurely

 stopped the evaluation and refused medical treatment, and then she allowed Plaintiff

 to be sent back to his cell despite his obvious head injuries. Doc. 1 at 22. He asserts

 that he was later found lying on the floor of his cell, unresponsive, and drenched in

 blood. Id. He was then taken back to medical before being sent to an outside hospital

 for emergency treatment. Id. at 22-23. Plaintiff also attaches to his Complaint

 Defendant Stormant’s “Post-Use-of-Force Exam” medical record outlining the head

 injuries (Doc. 1-2 at 3); however, Plaintiff argues Defendant Stormant fabricated the

 medical record after another doctor criticized her decision to send Plaintiff back to

 his cell without first treating his head injuries. Doc. 1 at 23. He further alleges that

 as a result of Defendant Stormant’s deliberate indifference, he suffered additional

 dizziness, headaches, the head laceration grew in size requiring stitches, and the

 additional blood from the laceration made it difficult for Plaintiff to see. Id. at 23-24.

       At this stage, taking Plaintiff’s allegations as true, as the Court must, Plaintiff

 has sufficiently alleged that following the uses of force, Defendant Stormant

 disregarded Plaintiff’s need for medical treatment by conduct that is more than

 negligence. Plaintiff also sufficiently alleges that he suffered additional physical

 injuries as a result of Defendant Stormant’s alleged deliberate indifference. As such,

 Defendant Stormant’s Motion is due to be denied as to this Eighth Amendment claim.




                                            12
Case 3:20-cv-00253-BJD-MCR Document 51 Filed 01/12/21 Page 13 of 15 PageID 374




       B. Qualified Immunity

       Defendant Stormant argues that she is entitled to qualified immunity because

 she was acting within her discretionary authority and Plaintiff fails to sufficiently

 allege a claim against her. Therefore, according to Defendant Stormant, the

 individual capacity claims against her should be dismissed with prejudice.

              “The defense of qualified immunity completely protects
              government officials performing discretionary functions
              from suit in their individual capacities unless their
              conduct violates ‘clearly established statutory or
              constitutional rights of which a reasonable person would
              have known.’’ Gonzalez v. Reno, 325 F.3d 1228, 1233 (11th
              Cir. 2003) (quoting Hope v. Pelzer, 536 U.S. 730, 739
              (2002)) . . . . Once it has been determined that the official
              was acting within his discretionary duties, the burden
              shifts to the plaintiff to show (1) that the official violated
              a constitutional right and (2) that the right was clearly
              established at the time of the alleged violation. Caldwell
              v. Warden, FCI Talladega, 748 F.3d 1090, 1099 (11th Cir.
              2014). Our inquiry “can begin with either prong.” Morris
              v. Town of Lexington, 748 F.3d 1316, 1322 (11th Cir.
              2014).

 Marbury v. Warden, 936 F.3d 1227, 1232-33 (11th Cir. 2019) (internal citations

 modified). As previously found, Plaintiff has sufficiently alleged that Defendant

 Stormant violated his Eighth Amendment rights by failing to provide adequate

 medical treatment following the uses of force. Deliberate indifference to a serious

 medical need of a prisoner is a violation of such rights. See Estelle, 429 U.S. at 104

 (1976) (“deliberate indifference to serious medical needs of prisoners constitutes the

 ‘unnecessary and wanton infliction of pain,’ proscribed by the Eighth Amendment.”).

 Accordingly, Defendant Stormant is not entitled to qualified immunity for that claim

 at the pleading stage.


                                            13
Case 3:20-cv-00253-BJD-MCR Document 51 Filed 01/12/21 Page 14 of 15 PageID 375




        As to Plaintiff’s claim that Defendant Stormant was deliberately indifferent to

 his psychological emergency, this Court has found that Plaintiff has failed to

 sufficient state an Eighth Amendment claim. Therefore, Defendant Stormant is

 entitled to qualified immunity for that claim, and thus, it will be dismissed with

 prejudice.

        C. Eleventh Amendment Immunity

        Defendant Stormant argues that Plaintiff’s claim for monetary damages

 against her in her official capacity should be dismissed, because she is entitled to

 Eleventh Amendment immunity. Doc. 25 at 8. The Court agrees that such claims are

 barred by the Eleventh Amendment. See, e.g., Hayes v. Sec’y, Fla. Dep’t of Children

 & Families, 563 F. App’x 701, 703 (11th Cir. 2014) (“The Eleventh Amendment also

 prohibits suits against state officials where the state is the real party in interest, such

 that a plaintiff could not sue to have a state officer pay funds directly from the state

 treasury for the wrongful acts of the state.”). As such, Defendant’s Motion is due to

 be granted to the extent that Plaintiff requests monetary damages from Defendant

 Stormant in her official capacity.

        Accordingly, it is

        ORDERED:

        1.     Defendant Stormant’s Motion to Dismiss (Doc. 25) is GRANTED in

 part and DENIED in part. The Motion is GRANTED to the extent Plaintiff’s

 Eighth Amendment claim regarding his psychological emergency is DISMISSED

 with prejudice. Further, all claims for monetary damages against Defendant



                                             14
Case 3:20-cv-00253-BJD-MCR Document 51 Filed 01/12/21 Page 15 of 15 PageID 376




 Stormant in her official capacity only are DISMISSED with prejudice. The Motion

 (Doc. 25) is otherwise DENIED.

         2.   Defendant Stormant shall file an answer to the Complaint by February

 10, 2021. After Defendant Stormant files her answer, the Court will set further

 deadlines by separate order.

         3.   The parties are encouraged to discuss the possibility of settlement and

 notify the Court if their efforts are successful. In doing so, Plaintiff and Defendants

 are encouraged to maintain a realistic approach in making and/or considering any

 settlement offers.

         DONE AND ORDERED at Jacksonville, Florida, this 12th day of January,

 2021.




 Jax-7
 C: Maximo Gomez, #M11644
   Counsel of Record




                                           15
